878 F.2d 1444
Unpublished DispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Thomas C. PENNIE, Jr., Petitioner,v.GENERAL SERVICES ADMINISTRATION, Respondent.
No. 89-3158.
United States Court of Appeals, Federal Circuit.
May 8, 1989.

Before MARKEY, Chief Judge, RICH, Circuit Judge, and NICHOLS, Senior Circuit Judge.
PER CURIAM.


1
We affirm the determination of the Merit Systems Protection Board's (MSPB) administrative judge in docket No. SL07528910009, to the effect that the MSPB lacks jurisdiction of Mr. Pennie's appeal.  Mr. Pennie has not shown he was not, as the administrative judge found, serving under a temporary appointment for not over a year, and terminable at any time.